Citation Nr: 0949087	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-09 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial compensable disability 
evaluation for service-connected bilateral hearing loss. 

3.  Entitlement to an initial compensable disability 
evaluation for service-connected tinea pedis and tinea 
versicolor. 


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issues of entitlement to an initial compensable 
disability evaluation for service-connected bilateral hearing 
loss and an initial compensable disability evaluation for 
service-connected tinea pedis and tinea versicolor are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Tinnitus is causally or etiologically related to service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Regarding the Veteran's claim of entitlement to service 
connection for tinnitus, given the favorable grant of service 
connection for the Veteran's claim, any deficiencies as to 
VA's duties to notify and assist are deemed moot and no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384. 393 
(1993).

Service Connection 

The Veteran contends that his tinnitus was incurred as a 
result of his active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  


A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  

The Veteran's August 1965 physical induction examination, 
February1968 separation physical examination, as well as his 
service treatment records (STRs) are negative for complaints, 
treatment, or a diagnosis of tinnitus.  

In a January 2007 statement, the Veteran reported that he has 
experienced tinnitus since November 1967.  Specifically, the 
Veteran indicated that since November 1967, while serving in 
Vietnam, he has had ringing in his ears due to a mortar and 
rocket attack that he experienced.  

In May 2007, the Veteran underwent a VA examination.  At the 
time, the Veteran reported that he has had bilateral tinnitus 
since his time in service.  The Veteran stated that his 
tinnitus is periodic, occurring mostly in the evening.  The 
Veteran further indicated that the loud high pitched tone he 
experiences is bothersome, causing headaches.  The examiner 
did not provide a diagnosis of tinnitus, nor did he review 
the Veteran's claims file. 

In a September 2008 private outpatient treatment record, the 
Veteran was diagnosed with tinnitus.  At the time, the 
Veteran indicated that he has experienced a constant high-
pitched noise in his ears since his service in Vietnam.  The 
Veteran stated that his chief complaint is not being able to 
distinguish certain words and constantly asking people to 
repeat themselves.  

Upon review of the evidence of record, the Board notes that 
the Veteran has been diagnosed with tinnitus.  Tinnitus is 
subjective and the kind of condition which lay evidence is 
competent to describe, to include the time of onset.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The 
Veteran has presented multiple written statements regarding 
his in-service incurrence of tinnitus.  As a result, the 
Veteran's lay contentions as to the continuity of 
symptomatology of his tinnitus constitute competent evidence.  
Further, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Robinson v. Shinkseki, 557 
F.3d 1355 (Fed. Cir. 2009).  

The Veteran currently has tinnitus and has provided competent 
evidence of onset in service and continuity of symptomatology 
since then.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  Thus, affording the Veteran the benefit of the 
doubt, the Board finds that service connection for tinnitus 
is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is required 
before the issues of entitlement to an initial compensable 
disability evaluation for service-connected bilateral hearing 
loss an initial compensable disability evaluation for 
service-connected tinea pedis and tinea versicolor can be 
adjudicated.  Specifically, it is determined that further 
examinations is necessary.    

The record includes the report of a July 2007 VA audiometric 
examination and the report of a September 2008 private 
audiometric evaluation.  The findings on the private 
audiometric examination appear to show that the Veteran's 
hearing has decreased since the VA examination; however, it 
is unclear whether that report complies with 38 C.F.R. § 4.85 
as the Maryland CNC word list was not used. 

On remand, another examination should be conducted to 
determine the current level of severity of the Veteran's 
service-connected bilateral hearing loss disability, to 
include the examiner's opinion as to the functional effect of 
the hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

Regarding the Veteran's service-connected skin condition, the 
Veteran was afforded a VA examination in May 2007, at which 
time his service-connected condition was characterized as 
tinea pedis.  The examination and findings were limited to 
the Veteran's feet.  

In September 2007, the Veteran submitted a statement and 
pictures of his current skin condition indicating that the 
examiner did not examine his entire body, which is also 
affected by a skin condition.  The Veteran further stated 
that the pictures demonstrate that his entire body is 
affected by his service-connected skin condition.  

In a January 2008 rating decision, the RO granted service 
connection for tinea versicolor and characterized the 
Veteran's service-connected disability as tinea pedis and 
tinea versicolor.  Another examination is required to 
evaluate the extent of the Veteran's service-connected skin 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
extent and severity of his service-
connected bilateral hearing loss.  The 
claims file must be made available to the 
examiner and all indicated studies should 
be performed.  The examiner is 
specifically requested to fully describe 
the functional effects caused by the 
Veteran's hearing disability.  

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
level of severity of the Veteran's service-
connected skin.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should conduct a thorough 
examination and provide a diagnosis for any 
pathology found.  

Based on the examination and review of the 
record, the examiner should indicate what 
percentage of the exposed area and what 
percent of the Veteran's entire body is 
affected by his current skin condition.  

3.  After all development is complete, 
review the evidence in its entirety and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


